Case 1:18-cv-01261-JTN-SJB ECF No. 231 filed 03/13/20 PageID.2860 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


CURTIS E. BLACKWELL, II,

                     Plaintiff,                 Case No. 1:18-cv-01261

vs.                                             HON. JANET T. NEFF

LOU ANNA K. SIMON, in her individual            Magistrate Judge Sally J. Berens
capacity as president of Michigan State
University, MARK DANTONIO, in his
individual capacity as Head Football Coach of
Michigan State University, MARK HOLLIS,
in his individual capacity as Director of
Intercollegiate Athletics for Michigan State
University, CHAD DAVIS, Detective, in his
individual capacity as a detective for the
Michigan State University Police Department,
and SAM MILLER, Detective, in his
individual capacity as a detective for the
Michigan State University Police Department,

                     Defendants.

Thomas R. Warnicke (P47148)                     Thomas G. Kienbaum (P15945)
LAW OFFICES OF THOMAS R. WARNICKE               William Bruce Forrest, III (P60311)
PLLC                                            KIENBAUM HARDY VIVIANO PELTON
Attorneys for Plaintiff                         & FORREST PLC
16291 West 14 Mile Road, Suite 21               Attorneys for Defendants Simon, Dantonio
Beverly Hills, MI 48025-3327                        and Hollis
(248) 930-4411                                  280 North Old Woodward Avenue, Suite
tom@warnickelaw.com                             400
                                                Birmingham, MI 48009
Andrew A. Paterson, Jr. (P18690)                (248) 645-0000
                                                tkienbaum@khvpf.com
PATERSON LAW OFFICE                             wforrest@khvpf.com
Attorneys for Plaintiff
2893 East Eisenhower Pkwy                       Bruce W. Neckers (P18198)
Ann Arbor, MI 48108-3220                        Paul A. McCarthy (P47212)
(248) 568-9712                                  RHOADES McKEE PC
aap43@outlook.com                               Attorneys for Defendants Chad Davis and
                                                   Sam Miller
                                                55 Campau Avenue, NW, Suite 300
                                                Grand Rapids, MI 49503
                                                (616) 235-3500
                                                bneckers@rhoadesmckee.com
                                                mccarthy@rhoadesmckee.com
Case 1:18-cv-01261-JTN-SJB ECF No. 231 filed 03/13/20 PageID.2861 Page 2 of 4



     DEFENDANTS MILLER AND DAVIS’ PRE-MOTION CONFERENCE REQUEST

        Defendants, Detectives Chad Davis and Sam Miller, through undersigned counsel and

pursuant to Section IV.A.1 of the Information and Guidelines for Civil Practice before the

Honorable Janet T. Neff, request a pre-motion conference with the Court for purposes of filing a

Rule 56 dispositive motion. 1 In support of the Request, Defendants state as follows:

                         BASIS OF MOTION AND REQUESTED RELIEF

        Detectives Chad Davis and Sam Miller seek dismissal of Count I (Violation of Fourth

Amendment and the only count asserted against these Defendants) of Plaintiff’s Complaint

pursuant to Fed. R. Civ. P. 56 based on qualified immunity. The Detectives are entitled to qualified

immunity because: (a) the Detectives were acting within the scope of their discretionary authority

at the time of Mr. Blackwell’s arrest, and (b) a reasonable officer would conclude in good faith,

based on the information available to the Detectives, that there was probable cause to arrest Mr.

Blackwell for interfering in and obstructing a sexual assault investigation. Summary judgment

should be granted because there is no genuine issue of material fact and the Detectives are entitled

to judgment as a matter of law.

I.      THE DETECTIVES ARE ENTITLED TO QUALIFIED IMMUNITY.

        To establish qualified immunity, the Detectives must prove: (a) they were acting within

their discretionary authority at the time of Plaintiff Blackwell’s arrest, and (b) that a reasonable

officer would or could conclude, based on the information available to the Detectives at the time,




1
     Pending before the Court are MSU Defendants’ Motion for Sanctions (to which Defendants Davis and Miller
joined) and Defendants Davis and Miller’s separate Motion for Sanctions which, if granted, could result in the
dismissal of Plaintiff’s case. The instant pre-motion conference request, however, is being filed so as to meet the
deadline for same as required by the Case Management Order entered in this case.



                                                        2
Case 1:18-cv-01261-JTN-SJB ECF No. 231 filed 03/13/20 PageID.2862 Page 3 of 4



that there was probable cause to arrest Plaintiff Blackwell for interfering in or obstructing a sexual

assault investigation.

       That the Detectives were operating within their discretionary authority is not seriously in

dispute, as the Detectives were directed to investigate the January 16, 2017 sexual assault in the

course of their duties as MSU police detectives. That investigation into the sexual assault led to

the interview with Plaintiff Blackwell on February 8, 2017, during which the Detectives were

given probable cause to arrest Mr. Blackwell for interfering with or obstructing that investigation.

       That the Detectives’ determination of probable cause was objectively reasonable also

cannot seriously be disputed. For instance, the Detectives will testify as to dozens of facts made

known to them and that played a role in their determination that Mr. Blackwell had committed or

was committing a crime, including specific statements made to them by Mr. Blackwell during his

interview. Indeed, when Detective Davis contacted MSU Police Chief James Dunlap during Mr.

Blackwell’s interview to inform the Chief that the Detectives believed they had probable cause to

arrest Plaintiff for obstructing and interfering in the investigation, Chief Dunlap specifically told

Detective Davis to arrest Plaintiff Blackwell.

       Further, Defendants’ expert law enforcement witness, David Greydanus, has identified a

total of eighteen (18) facts known to the Detectives at the time of Mr. Blackwell’s arrest and which

would or could lead a reasonable officer to determine there was probable cause to arrest. None of

those facts are in dispute and Mr. Greydanus concludes that the Detectives’ determination that

there existed probable cause “did not fall below expected standards of police conduct and was not

unreasonable given the totality of facts known to the Detectives at the time of the arrest.”

(Greydanus Expert Report).




                                                  3
Case 1:18-cv-01261-JTN-SJB ECF No. 231 filed 03/13/20 PageID.2863 Page 4 of 4



II.    PLAINTIFF BLACKWELL HAS NO EVIDENCE TO REBUT THE
       QUALIFIED IMMUNITY DEFENSE.

       Once the Detectives establish that they are entitled to the qualified immunity defense, the

burden shifts to Plaintiff Blackwell to articulate why the Detectives are not entitled summary

judgment in their favor. See, Lanman v. Hinson, 529 F.3d 673, 683 (6th Cir. 2008). However, it is

not enough for Plaintiff to simply allege that there is a genuine issue of material fact preventing

entry of judgment. Rather, Plaintiff Blackwell must “present affirmative evidence in order to defeat

a properly submitted motion for summary judgment.” Anderson v. Liberty Lobby, 477 U.S. 242,

256 (1986).

       Here, Plaintiff Blackwell cannot articulate why the Detectives should not be entitled to

summary judgment because there is no dispute as to the facts and information available to the

Detectives at the time of their arrest of Plaintiff and which served as the basis of the Detectives’

probable cause determination. Without any contrary “affirmative” evidence, Plaintiff Blackwell

cannot meet his burden to defeat the Detectives’ properly submitted and supported motion.

                                         CONCLUSION

       There is abundant evidence supporting the Defendant Detectives’ qualified immunity

defense against Plaintiff’s Fourth Amendment claim and Defendants Davis and Miller respectfully

assert that summary judgment should enter in their favor pursuant to Fed. R. Civ. P. 56.

Dated: March 13, 2020                                RHOADES McKEE PC


                                                  By:/s/ _Paul A. McCarthy_______________
                                                     Bruce W. Neckers (P18198)
                                                     Paul A. McCarthy (P47212)
                                                     Attorneys for Defendants Davis and Miller
                                                     55 Campau Avenue NW, Suite 300
                                                     Grand Rapids, MI 49503
                                                     (616) 235-3500

                                                 4
